UNITED STATES SECURITIES AND EXCHANGE COMMISSON Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 20, 2012 UTG, INC (Exact name of registrant as specified in its charter) Delaware 0-16867 20-2907892 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5250 South Sixth Street, Springfield, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 217-241-6300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.07 – Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of UTG, Inc was held on June 20, 2012 at which the following matters were submitted to a vote of shareholders: (a) Votes regarding the election of eleven directors: Name For Withheld Broker Non-Votes John S. Albin Randall L. Attkisson Joseph A. Brinck, II Jesse T. Correll Ward F. Correll Thomas F. Darden, II Howard L. Dayton, Jr. Daryl J. Heald Peter L. Ochs William W. Perry James P. Rousey SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTG, INC. Date:June 20, 2012 By: /s/ Theodore C. Miller Theodore C. Miller Senior Vice President and Chief Financial Officer
